DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 12, 15-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Coates et al. (U.S. Patent Application Publication 2014/0226149).
Regarding claims 1-3, 5-8, 12, 15-17, Coates et al. disclose (Figs. 5A, 5B) an optical operating fluid detector for optical detection of operating fluid, the operating fluid detector comprising: a light source (52), the light source being designed for radiation of rays of light; an operating fluid line (55, 57, 58), the operating fluid line being designed for optical interaction of the rays of light from the light source with operating fluid in the operating fluid line for the optical detection of operating fluid; a light receiver (54), the light receiver being designed for differing reception of rays of light from the operating fluid line in dependence on a presence or absence of operating fluid in the operating fluid line, wherein at least one of: the operating fluid detector has at least one optical deflecting device, the at least one optical deflecting device (53) being designed for deflection of the rays of light from the light source to the operating fluid line and/or for deflection of the rays of light from the operating fluid line to the light receiver, and the operating fluid line is designed for differing diversion of the rays of light from the light source in dependence on the presence or the absence of operating fluid in the operating fluid line for the optical detection of operating fluid.  The terms “for a hand-guided garden, forestry and/or construction machining appliance” in the preamble does not add patentable weight to the device claim since it is directed to intended use and is not structurally distinguishing.  Coates et al. further disclose ([0032]) a printed circuit board configured as claimed.  Coates et al. also disclose (Fig. 7A-7C; [0055] or [0050]) a sealing compound (o-rings or encapsulated) protecting the light source, receiver or the printed circuit board (83); and an output device (11) as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coates et al. in view of Bernhard (U.S. Patent Application Publication 2016/0178425).
Regarding claims 9-11, Coates et al. disclose the claimed invention as set forth above.  Coates et al. do not disclose operating the detector as claimed.  Bernhard teaches (Figs.1 and 2) receiving more light rays in the case of presence than absence or vice versa, or having the fluid line differing in refractive index based on the presence or absence of the fluid as claimed.   Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a condition in the apparatus of Coates et al. in view of Bernhard to obtain a desired detection condition or to obtain diverging responses for easier detection as taught, known and predictable.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coates et al.
Regarding claim 4, Coates et al. disclose the claimed invention as set forth above.  Coates et al. do not disclose a concave or parabolic mirror.  However, concave or parabolic mirrors are well known in the art.  it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a concave or parabolic mirror in the apparatus of Coates et al. to obtain some convergence of the light rays as known and predictable.  
Claim(s) 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coates et al. in view of Schroeder et al.  (U.S. Patent 10,502,654).
Regarding claims 13, 18, Coates et al. disclose the claimed invention as set forth above.  Coates et al. do not disclose indicating presence or absence based on a predetermined time period has elapsed as claimed.  Schroeder et al. teach (col. 6, lines 37-45) waiting a predetermined amount of time before indicating the presence of a fluid in a sensing system as claimed.   Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a condition in the apparatus of Coates et al. in view of Schroeder et al. to reduce the occurrence of false alarms as taught, known and predictable.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coates et al. in view of Kopansky et al.  (U.S. Patent Application Publication 2018/0031407).
Regarding claim 14, Coates et al. disclose the claimed invention as set forth above.  Coates et al. do not disclose indicating presence or absence based on a predetermined time period has elapsed as claimed.  Kopansky et al. teach ([0037]) detecting radiation when there is presence or absence of a fluid and indicating a fault when there is non-reception as claimed.   Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a condition in the apparatus of Coates et al. in view of Kopansky et al. to accurately obtain all three detection conditions as taught, known and predictable.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coates et al. in view of Candler et al. (U.S. Patent 10,730,736).
Regarding claim 19, Coates et al. disclose the claimed invention as set forth above.  Coates et al. do not disclose a tank, pump and the fluid line in-between as claimed.  Candler et al. teach (Fig. 1) a tank (20), a pump (26) and a fluid sensor (24) on a fluid line in-between as claimed.   Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a configuration in the apparatus of Coates et al. in view of Candler et al. to control or detect fluid between two elements of a fluid system as taught, known and predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878